United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                 January 30, 2007

                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 06-20080
                             Summary Calendar


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

FEDERICO DELEON,

                                        Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                          USDC No. 4:05-CR-145-2
                           --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Federico DeLeon appeals the 120-month sentence he received

for conspiracy to possess cocaine with the intent to distribute

and for aiding and abetting the possession of cocaine with the

intent to distribute under 21 U.S.C. §§ 841, 846 and 18 U.S.C.

§ 2.       The district court was required to impose a minimum

sentence of 120 months under § 841(b)(1)(A)(ii).       DeLeon argues

that the district erred in calculating a guidelines sentencing

range of 87 to 108 months in prison.       As counsel for DeLeon

conceded in the district court, this issue is rendered moot by

       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-20080
                               -2-

the applicable statutory minimum.    See United States v. Mankins,

135 F.3d 946, 950 (5th Cir. 1998).   Accordingly, the appeal is

DISMISSED AS FRIVOLOUS. 5TH CIR. R. 42.2.